Citation Nr: 1020598	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to 
September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned in June 2009.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

Giving the Veteran the benefit of the doubt, the record tends 
to reflect that his tinnitus was incurred as a result of his 
active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, tinnitus was incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that service 
connection is warranted for the Veteran's tinnitus.  
Therefore, no further discussion of the VCAA is warranted in 
this case as any deficiency has been rendered moot.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran, through his written statements and hearing 
testimony, essentially contends that his current tinnitus is 
due to in-service noise exposure, and provided details 
thereof.  He has also indicated that it may be secondary to 
his service-connected right ear hearing loss.  See 38 C.F.R. 
§ 3.310(a) (service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.).  In a September 2004 rating 
decision, the RO granted service connection for right ear 
hearing loss.

The Board acknowledges that the Veteran's service treatment 
records contain no findings of tinnitus while on active duty.  
Further, the Veteran denied having tinnitus at a September 
2004 VA audiological examination.  However, the Veteran 
maintains that was because the examiner did not explain that 
tinnitus was ringing in the ears, which he does experience.

The Board also observes that the Veteran submitted competent 
medical evidence in support of his claim in the form of an 
August 2007 private audiologist's opinion.  In pertinent 
part, the audiologist opined that the Veteran's account of 
his in-service noise exposure contributed to his decreased 
hearing in the right ear, even though she acknowledged it was 
unusual to see unilateral hearing loss.  The audiologist 
expressed her belief that it was possible.  In addition, the 
audiologist opined that the tinnitus was secondary to the 
hearing loss.  Therefore, the tinnitus could be attributed to 
the noise exposure the Veteran experienced in the military.  

The August 2007 private audiologist's opinion was discounted 
below on the basis that there was no indication that she 
reviewed the complete record or based her statements on any 
information other than that provided by the Veteran.  But, 
the mere absence of a review of the record does not strip an 
opinion of its probative value.  Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 303 (2008) (the claims file is not a 
magical or talismanic set of documents, but is an assistive 
tool for medical examiners).  As well, the Board observes 
that there is nothing in the record which explicitly refutes 
the Veteran's account of his in-service noise exposure.  In 
fact, the Board finds that he provided credible and 
persuasive testimony on such during his June 2009 hearing, to 
include his explanation as to why he denied tinnitus at the 
September 2004 VA examination.  Moreover, the private 
audiologist's opinion actually relates the tinnitus as being 
secondary to the service-connected right ear hearing loss, 
which would warrant service connection under 38 C.F.R. 
§ 3.310.  Further, no competent medical evidence is of record 
which specifically refutes this opinion.

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Moreover, in Alemany v. Brown, 9 Vet. App. 518 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for tinnitus 
and his appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


